Citation Nr: 1212033	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to service connection for left foot drop, to include as secondary to degenerative disc disease of the lumbar spine.  

3.  Entitlement to service connection for a left leg disorder, to include as secondary to degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Attorney


INTRODUCTION

The Veteran served on active duty form September 1967 to September 1969 and from September 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's petition to reopen his service connection claim for his lumbar spine disability and denied service connection for his left foot drop and left leg disorders.  In September 2011, the Board reopened the service connection claim for the lumbar spine disability, remanded that matter for further evidentiary development, and deferred decision for the left leg and left foot claims.  Having found the dictates of the September 2011 decision to have been substantially complied with, the Board may proceed to the merits of the case.  

The Board noted in its September 2011 remand that the issue of service connection for a bilateral upper extremity disorder had been raised by the record but had not been adjudicated by the RO.  Therefore, the Board did not have jurisdiction over it, and it was referred to the RO for appropriate action.  In this regard, the Board notes that Virtual VA shows that in rating decisions issued since the September 2011 remand, the RO granted service connection for amyotrophic lateral sclerosis (ALS) and granted service connection for right (dominant) upper extremity weakness due to ALS and for left upper extremity weakness due to ALS.  



FINDINGS OF FACT

1.  Degenerative disc disease and spinal stenosis of the lumbar spine were first demonstrated years after service and the probative, competent medical evidence of record does not link the disorders to active service.

2.  The Veteran's left foot disorder is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g. causation or aggravation) with a service connected disability.

3.  The Veteran's left leg disorder is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g. causation or aggravation0 with a service connection disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and spinal stenosis were not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The Veteran's left foot disorder was not incurred in active service, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The Veteran's left leg disorder was not incurred in active service, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Prior to initial adjudication, a January 2004 letter was sent to the Veteran which satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  The letter did not satisfy the first provision, as it did not provide the Veteran with information regarding the degree of disability or how the effective date of the disability was evaluated.  Dingess, 19 Vet. App. 473.  Subsequent letters dated in February 2010 and September 2011 fully satisfied the notice provisions.  Id.  Although these letters were not sent prior to initial adjudication, the Veteran has not been prejudiced since he was subsequently given adequate notice, provided ample time to submit additional evidence and argument, and the claim was readjudicated in the September 2008, June 2009, and January 2012 supplemental statements of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA opinions were obtained in January 2008 and October 2011 in association with the Veteran's lumbar spine disability.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the October 2011 VA opinion is adequate as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiner considered all of the pertinent medical evidence of record and the Veteran's statements, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  As such, the Board finds that the opinion is adequate.  
The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Service Connection

The Veteran contends that his lumbar spine disability resulted from an in-service fall.  He further asserts that his lumbar spine disability has caused or aggravated his left foot and left leg disorders.  The Board will consider the lumbar spine disability on a direct basis and the left leg and left foot disorders on direct and secondary service connection bases.  

Service connection may be established for a disability resulting from disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a)(2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.
a. Lumbar Spine Disability

Post-service records indicate that the Veteran has been diagnosed with degenerative disc disease and spinal stenosis of the lumbar spine.  As such, the Board turns to the issues of in-service incurrence and nexus.  

The Veteran's service treatment records indicate that in December 1965 the Veteran complained of a lump on his back which was found to be a contusion on the medial lumbar region of the back.  In an October 1968 treatment note, the Veteran reported pain in his low back which made normal function like getting out of bed or putting on socks and shoes difficult.  He reported that he fell while in the engine room during heavy seas in the summer of 1967 and had on and off problems since that time.  The Veteran also reported a history of recurrent back pain in the Reports of Medical History dated in August 1969, April 1981, and April 1984.  The April 1981 examiner wrote that the Veteran had recurrent back pain after suffering an injury in 1967.  After April 1984, the Veteran expressly denied recurrent back pain during his subsequent medical examinations.  

During a November 2001 VA examination, the Veteran reported that after he initially injured his back in 1967, he reinjured it a year later doing heavy lifting.  He reported that his back locked up and he was unable to stand.  He was treated with rest and muscle relaxants with resolution of his symptoms.  He indicated no difficulty until the past four years when he again started to develop low back pain.  After examination, the Veteran was diagnosed with traumatic arthritis of the lumbosacral spine.

In a May 2007 VA initial evaluation, the Veteran again referenced an in-service accident and noted not experiencing any problems with his lower extremities until 2005 when he started to experience left foot drop.  The Veteran was diagnosed with a history of injury to the lumbar spine in August 1967.  A May 2007 x-ray report revealed moderate degenerative changes at the lower lumbar with narrowed disc space at L2-3.  

In a January 2008 examination report, continued low back pain was indicated. The Veteran was diagnosed with lumbar degenerative disc and facet disease.  The examiner opined that based upon the findings during the examination and review of the claims file and service treatment records, it was less likely than not that the Veteran's current lumbar spine arthritis was due to his 1967 low back injury.  The examiner opined that the Veteran's current lumbar spine condition as more likely related to chronic degenerative changes associated with aging.  

The Veteran also submitted private medical records from Dr. K.D.B. dated from November 2008 to January 2009, which showed complaints of and treatment for lumbar pain.  VA treatment records from December 2007 to July 2008 indicate that the Veteran continued to seek treatment for his low back pain.  The Veteran also submitted numerous treatment records from various neurologists which indicated complaints of continued low back pain as well as left foot drop and left leg weakness.  

In a January 2009 private treatment note, Dr. K.D.B. indicated that the Veteran had undergone back surgery in December 2008 and was following up with the surgery.  In this note, the Veteran provided that his left leg pain had essentially resolved.  He had no major numbness or sensory changes in his left leg.  He had mild numbness around the lumbar incision and some mild lower back pain at the surgery site.  Dr. K.D.B. indicated that the Veteran's left lumbar radiculopathy symptoms were improving as well as his left foot weakness.  The physician opined that that the Veteran's time in the service, spent on small boats on rough seas between 1973 and 1993, was a contributing factor to the patient's lumbar degenerative disease leading to a stenosis.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a medical professional's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  It does not appear that Dr. K.D.S. had to the Veteran's claims file in order to ascertain the Veteran's full medical history.  The Board notes that the lack of review of the claims file does not by itself mean that the opinion is of no probative value.  However, Dr. K.D.B.'s opinion merely referenced the Veteran's service from 1973 to 1993 and did not discuss the specific treatment records evidencing in-service injury or the Veteran's subsequent complaints of low back pain.  Further, the examiner's conclusions regarding the etiology of the lumbar spine disability are not supported by any rationale or reasoning.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  As such, this opinion is given less probative weight than the October 2011 VA medical opinion discussed below.  

In a July 2009 private physical therapy note, the therapist indicated that the Veteran injured his back during service and that he eventually got over the injury and was able to do "pretty much all of his normal activities without any problems" until 2005 when he noticed left foot drop.
  
VA treatment records dated from November 2010 to March 2011 show continued complaints of low back pain and left leg weakness and pain.  

Following the September 2011 Board remand, the Veteran was afforded another VA examination in October 2011 where the examiner reviewed the claims file, discussing the Veteran's service treatment records, examined the Veteran's lumbar spine, and diagnosed him with spinal stenosis of the lumbar spine.  The examiner then opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  He indicated that the Veteran's service treatment records contained evidence of two minor lumbar spine complaints with no chronicity; however, multiple examinations through 1987 showed no continued back complaints.  

The Veteran has provided testimony as to his in-service lumbar spine disability, his continued low back pain, and his subsequent treatment.  The Veteran is competent to report how he was injured and the continued pain and treatment he receives for his lumbar spine disability.  The Board acknowledges the Veteran's other lay statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, degenerative disc disease and spinal stenosis are not conditions capable of lay diagnosis, much less the type of conditions that can be causally related to military service or to another disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is competent to report symptoms he experienced.  However, he is not competent to offer a diagnosis or provide an opinion as to the etiology of his lumbar spine disability.  

Further, while the Veteran is competent to describe his symptoms, his statements of his continued low back pain are contradicted by the statements made during service, beginning in 1987 where he denied recurrent back pain.  This evidence weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Further, the absence of documented complaints of low back pain for many years after his in-service complaints weighs against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a direct basis.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left Foot and Left Leg Disorders

The Veteran contends that his left foot and leg disorders are caused by his lumbar spine disability.  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Given the Board's decision to deny service connection for a lumbar spine disability, as noted above, service connection for left foot and leg disorders as secondary to the a lumbar spine disability is precluded.  38 C.F.R. § 3.310 (2011); see Sabonis v. Brown, 6 Vet. App. 426 (1994)(there is no basis in law for a grant of service connection for a disorder as secondary to a disorder which is not service connected).  However, to afford the Veteran every opportunity, the Board will determine whether he is entitled to direct service connection for his left leg and foot conditions.  The Board has reviewed the Veteran's claims file to determine if there is any indication of left leg or foot problems in service.  However, the Veteran's service treatment records are silent for any complaints of left lower extremity problems.  

Post-service medical records provide that the Veteran was diagnosed with left radiculopathy symptoms with significant weakness in both the dorsi and plantar flexion of the left foot and pain from the left side of the back down to the left leg with some decreased sensation on the left lower extremity.  See December 2008 private medical record.  A December 2009 letter provides that the Veteran injured his left leg with wire in December or November 2009 and that his left leg was cooler than his right.  However, an etiological opinion regarding these symptoms was not provided.  There is continued medical evidence relating to the Veteran's left lower extremity problems with his lumbar stenosis.  There is no medical evidence showing that the Veteran's current left foot and leg problems are related to service.  The Board also finds that there is no continuity of symptoms between his current disabilities and any injury he experienced in service.  Therefore, service connection may not be granted on a direct basis.  

In a January 2012 rating decision, the RO granted service connection for bilateral lower extremity weakness as due to service connected ALS.  The Board notes that its present decision is limited to whether a left foot disability and a left leg disability are related to his lumbar spine disability, and therefore this Board decision has no effect on the RO's January 2012 allowance of service connection for bilateral lower extremity weakness as due to service connected ALS.  

For the reasons noted above, the Board finds that the preponderance of the evidence is against the Veteran's claims on direct and secondary bases.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left foot drop, to include as secondary to the lumbar spine disability, is denied.

Entitlement to service connection for a left leg disorder, to include as secondary to the lumbar spine disability, is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


